Exhibit 10.2

 

 

[g112571kmi001.jpg]

 

Amendment to Credit Agreement

 

This agreement is dated as of May 12, 2009, by and between Supreme Corporation
(the “Borrower”) and JPMorgan Chase Bank, N.A. (together with its successors and
assigns the “Bank”). The provisions of this agreement are effective on the date
that this agreement has been executed by all of the signers and delivered to the
Bank (the “Effective Date”).

 

WHEREAS, the Borrower and the Bank entered into a credit agreement dated
December 23, 2008, as amended (if applicable) (the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;

 

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.                                      DEFINED TERMS. Capitalized terms used in
this agreement shall have the same meanings as in the Credit Agreement, unless
otherwise defined in this agreement.

 

2.                                      MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

 

2.1                               From and after the Effective Date, Section 4.5
entitled “Financial Reports” of the Credit Agreement is hereby amended by adding
a two new subsections to the end thereof (after the end of the third grammatical
paragraph compromising subsection (G) thereof), to read as follows:

 

H.                                    On or before October 15, 2009, Borrower
shall provide the Bank with detailed projected financial statements for the
Borrower and its Subsidiaries covering at least the first four calendar months
of 2010, which projected financial statements shall be in such form and detail,
and shall be accompanied by such additional information as the Bank may request.
The Borrower further agrees to amend Section 5.2(O) to establish a minimum
“Adjusted EBITDA” (as defined therein) as the Bank may reasonably determine
based on Borrower’s projected financial statements for each “Test Period” (as
defined therein) in 2009.

 

2.2          I.                                          On or before
December 31, 2009, Borrower shall provide the Bank with detailed projected
financial statements for the Borrower and its Subsidiaries covering the twelve
calendar months of 2010, which projected financial statements shall be in such
form and detail, and shall be accompanied by such additional information as the
Bank may request. The Borrower further agrees, promptly thereafter, to amend
Section 5.2(O) to establish a minimum “Adjusted EBITDA” (as defined therein) as
the Bank may reasonably determine based on Borrower’s projected financial
statements for each “Test Period” (as defined therein) in 2010 prior to the
maturity of Facility A.

 

2.3                               From and after the Effective Date,
Section 5.2(M) entitled “Tangible Net Worth” of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

M.                                 Tangible Net Worth. Permit at any time, the
consolidated Tangible Net Worth of the Borrower and its Subsidiaries to be less
than $67,000,000.00 at June 30, 2009, or any time thereafter until September 30,
2009, or to be less than $68,000,000.00 at September 30, 2009, or at any time
thereafter.

 

2.4                               From and after the Effective Date,
Section 5.2(O) entitled “Adjusted EBITDA” of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

O.                                   Adjusted EBITDA. Permit its net income,
plus interest expense, plus depreciation expense, plus amortization expense,
plus income tax expense, plus non-cash non-recurring expense, minus non-cash
non-recurring income, minus extraordinary gains (collectively, “Adjusted
EBITDA”), all computed on a consolidated basis for the Borrower and its
Subsidiaries for each “Test Period” (hereinafter defined), to be less than
eighty-five percent (85.00%) of Borrower’s projected Adjusted EBITDA for such
Test Period, based on Borrower’s April 2009 financial statement projections
delivered to the Bank. As used herein, the term “Test Period” means each period
of two consecutive calendar months, commencing with the period of two
consecutive calendar months ending on May 31, 2009.

 

2                  RATIFICATION. The Borrower ratifies and reaffirms the Credit
Agreement and the Credit Agreement shall remain in full force and effect as
modified by this agreement.

 

--------------------------------------------------------------------------------


 

3                  BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower
represents and warrants that (a) the representations and warranties contained in
the Credit Agreement are true and correct in all material respects as of the
date of this agreement, (b) no condition, event, act or omission which could
constitute a default or an event of default under the Credit Agreement, as
modified by this agreement, or any other Related Document exists, and (c) no
condition, event, act or omission has occurred and is continuing that with the
giving of notice, or the passage of time or both, would constitute a default or
an event of default under the Credit Agreement, as modified by this agreement,
or any other Related Document.

 

4                  FEES AND EXPENSES. The Borrower agrees to pay all fees and
out-of-pocket disbursements incurred by the Bank in connection with this
agreement, including legal fees incurred by the Bank in the preparation,
consummation, administration and enforcement of this agreement.

 

5                  EXECUTION AND DELIVERY. This agreement shall become effective
only after it is fully executed by the Borrower and the Bank.

 

6                  ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower
acknowledges that as of the date of this agreement it has no offsets with
respect to all amounts owed by the Borrower to the Bank arising under or related
to the Credit Agreement, as modified by this agreement, or any other Related
Document on or prior to the date of this agreement. The Borrower fully, finally
and forever releases and discharges the Bank, its successors and assigns and
their respective directors, officers, employees, agents and representatives
(each a “Bank Party”) from any and all claims, causes of action, debts, demands
and liabilities, of whatever kind or nature, in law or in equity, of the
Borrower, whether now known or unknown to the Borrower, which may have arisen in
connection with the Credit Agreement or the actions or omissions of any Bank
Party related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

 

7                  INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE,
TERMINATION, OR WAIVER. The Credit Agreement, as modified by this agreement, and
the other Related Documents contain the complete understanding and agreement of
the Borrower and the Bank in respect of the Credit Facilities and supersede all
prior understandings and negotiations. No provision of the Credit Agreement, as
modified by this agreement, or the other Related Documents, may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.

 

8                  Governing Law and Venue. This agreement shall be governed by
and construed in accordance with the laws of the State of Indiana (without
giving effect to its laws of conflicts). The Borrower agrees that any legal
action or proceeding with respect to any of its obligations under this agreement
may be brought by the Bank in any state or federal court located in the State of
Indiana, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Indiana is not a convenient forum or the proper venue for any such suit, action
or proceeding.

 

This space has been intentionally left blank.

 

2

--------------------------------------------------------------------------------


 

9                  NOT A NOVATION. This agreement is a modification only and not
a novation. Except as expressly modified by this agreement, the Credit
Agreement, any other Related Documents, and all the terms and conditions
thereof, shall be and remain in full force and effect with the changes herein
deemed to be incorporated therein. This agreement is to be considered attached
to the Credit Agreement and made a part thereof. This agreement shall not
release or affect the liability of any guarantor of any promissory note or
credit facility executed in reference to the Credit Agreement or release any
owner of collateral granted as security for the Credit Agreement. The validity,
priority and enforceability of the Credit Agreement shall not be impaired
hereby. To the extent that any provision of this agreement conflicts with any
term or condition set forth in the Credit Agreement, or any other Related
Documents, the provisions of this agreement shall supersede and control. The
Bank expressly reserves all rights against all parties to the Credit Agreement
and the other Related Documents.

 

 

 

Borrower:

 

 

 

Supreme Corporation

 

 

 

By:

 

 

 

 

 

 

Printed Name

Title

 

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

 

Bank:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By:

 

 

 

 

 

 

Printed Name

Title

 

 

 

 

Date Signed:

 

 

3

--------------------------------------------------------------------------------